Snapshot - 1:15CR00331-001                                                                                                                             Page 1 of 5

                         Case 1:15-cr-00331-DAD-BAM Document 43 Filed 12/08/20 Page 1 of 5
      AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                      Eastern District of California
                      UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                                 v.
                        JOE MANUEL ESPARZA                                          Criminal Number: 1:15CR00331-001
                    AKA: Manual Joe Esparza, Joe M. Esparza                         Defendant's Attorney: Christina M. Corcoran, Assistant Federal Defender
      THE DEFENDANT:
             admitted guilt to violation of charge 3 as alleged in the violation petition filed on            10/29/2020 .
             was found in violation of condition(s) of supervision as to charge(s)             after denial of guilt, as alleged in the violation petition
             filed on   .

      The defendant is adjudicated guilty of these violations:
      Violation Number                  Nature of Violation                                                            Date Violation Ended
       Charge 3                              UNLAWFUL USE OF A CONTROLLED SUBSTANCE                                    October 23, 2020

       The court:        revokes:       modifies:        continues under same conditions of supervision heretofore ordered on 5/31/2016 .

             The defendant is sentenced as provided in pages 2 through               of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

             Charge(s)     1 and 2 are dismissed. [X] APPEAL RIGHTS GIVEN

              Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                   12/7/2020
                                                                                   Date of Imposition of Sentence




                                                                                   Signature of Judicial Officer
                                                                                   Dale A. Drozd, United States District Judge
                                                                                   Name & Title of Judicial Officer
                                                                                   12/8/2020
                                                                                   Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSpecialConditionsSR&cid... 12/8/2020
Snapshot - 1:15CR00331-001                                                                                                                 Page 2 of 5

                        Case 1:15-cr-00331-DAD-BAM Document 43 Filed 12/08/20 Page 2 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
      DEFENDANT: JOE MANUEL ESPARZA                                                                                                   Page 2 of 5
      CASE NUMBER: 1:15CR00331-001

                                                                 IMPRISONMENT

      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
      4 months.

            No TSR: Defendant shall cooperate in the collection of DNA.

            The court makes the following recommendations to the Bureau of Prisons:

            The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district
                    at     on     .
                    as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                     before       on    .
                     as notified by the United States Marshal.
                     as notified by the Probation or Pretrial Services Officer.
             If no such institution has been designated, to the United States Marshal for this district.

                                                                       RETURN
      I have executed this judgment as follows:




              Defendant delivered on                                                        to
      at                                                   , with a certified copy of this judgment.



                                                                              United States Marshal


                                                                              By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSpecialConditionsSR&cid... 12/8/2020
Snapshot - 1:15CR00331-001                                                                                                                   Page 3 of 5

                         Case 1:15-cr-00331-DAD-BAM Document 43 Filed 12/08/20 Page 3 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
      DEFENDANT: JOE MANUEL ESPARZA                                                                                                     Page 3 of 5
      CASE NUMBER: 1:15CR00331-001

                                                                 SUPERVISED RELEASE
       Upon release from imprisonment, the defendant shall be on supervised release for a term of :
       18 months.

       The defendant must report to the probation office in the district to which the defendant is released within seventy-two hours of
       release from the custody of the Bureau of Prisons.

       The defendant shall not commit another federal, state or local crime.

       The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of controlled
       substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two (2) periodic drug
       tests thereafter, not to exceed four (4) drug tests per month.

            The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
            substance abuse.

            The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

            The defendant shall cooperate in the collection of DNA as directed by the probation officer.

            The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
            seq.), as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or
            she resides, works, is a student, or was convicted of qualifying offense.

            The defendant shall participate in an approved program for domestic violence.

       If this judgment imposes a fine or a restitution obligation, it is a condition of supervised release that the defendant pay in accordance
       with the Schedule of Payments sheet of this judgment.

       The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
       conditions on the attached page.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSpecialConditionsSR&cid... 12/8/2020
Snapshot - 1:15CR00331-001                                                                                                                   Page 4 of 5

                         Case 1:15-cr-00331-DAD-BAM Document 43 Filed 12/08/20 Page 4 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
      DEFENDANT: JOE MANUEL ESPARZA                                                                                                     Page 4 of 5
      CASE NUMBER: 1:15CR00331-001

                                              STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
      imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
      by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

       1.      The defendant shall not leave the judicial district without permission of the court or probation officer;
       2.      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
       3.      the defendant shall answer truthfully all inquiries by the probation officer and follow instructions of the probation officer;
       4.      the defendant shall support his or her dependents and meet other family responsibilities;
       5.      the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training or
               other acceptable reasons;
       6.      the defendant shall notify the probation officer ten days prior to any change in residence or employment;
       7.      the defendant shall refrain from excessive use of alcohol;
       8.      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
       9.      the defendant shall not associate with any persons engaged in criminal activity, and shall not associate with any person
               convicted of a felony unless granted permission to do so by the probation officer;
       10.     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere, and shall permit
               confiscation of any contraband observed in plain view by the probation officer;
       11.     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
               enforcement officer;
       12.     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
               the permission of the court;
       13.     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's
               criminal record or personal history or characteristics, and shall permit the probation officer to make such notifications and to
               confirm the defendant's compliance with such notification requirement.
                                                           U.S. Probation Office Use Only
      A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
      judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
      Release Conditions, available at: www.uscourts.gov.

       Defendant's Signature _____________________________                                            Date _________________




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSpecialConditionsSR&cid... 12/8/2020
Snapshot - 1:15CR00331-001                                                                                                                       Page 5 of 5

                         Case 1:15-cr-00331-DAD-BAM Document 43 Filed 12/08/20 Page 5 of 5
      AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
      DEFENDANT: JOE MANUEL ESPARZA                                                                                                      Page 5 of 5
      CASE NUMBER: 1:15CR00331-001

                                                SPECIAL CONDITIONS OF SUPERVISION
       1.      The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or
               any other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
               suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
               any other residents that the premises may be subject to searches pursuant to this condition.
       2.      As directed by the probation officer, the defendant shall participate in an outpatient correctional treatment program to obtain
               assistance for drug or alcohol abuse.
       3.      As directed by the probation officer, the defendant shall participate in a program of testing (i.e. breath, urine, sweat patch,
               etc.) to determine if he has reverted to the use of drugs or alcohol.
       4.      The defendant shall not possess or have access to any cellular phone without the advance permission of the probation officer.
               The defendant shall provide all billing records for such devices, whether used for business or personal, to the probation
               officer upon request.
       5.      The defendant shall abstain from the use of alcoholic beverages and shall not frequent those places where alcohol is the chief
               item of sale.
       6.      As directed by the probation officer, the defendant shall participate in a co-payment plan for treatment or testing and shall
               make payment directly to the vendor under contract with the United States Probation Office of up to $25 per month.
       7.      As directed by the probation officer, the defendant shall complete up to 20 hours of unpaid community service per week until
               employed for at least 30 hours per week or participating in a previously approved educational or vocational program.
       8.      The defendant shall participate in a cognitive behavioral treatment program as directed by the probation officer.
       9.      The defendant shall not associate with any known gang member of the Bulldog street gang or any other known member of a
               criminal street gang, as directed by the probation officer.
       10.     The defendant shall reside and participate in an inpatient correctional treatment program to obtain assistance for drug and/or
               alcohol abuse, for a period of up to 180 days, and up to 10 additional days for substance abuse detoxification services if
               deemed necessary.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpSpecialConditionsSR&cid... 12/8/2020
